 1       XAVIER BECERRA
         Attorney General of California
 2       EDWARD OCHOA
         Supervising Deputy Attorney General
 3       OLIVIA KARLIN
         State Bar No. 150432
 4       JOHN W. EVERETT
         Deputy Attorneys General
 5       State Bar No. 259481
          600 West Broadway, Suite 1800
 6        San Diego, CA 92101
          P.O. Box 85266
 7        San Diego, CA 92186-5266
          Telephone: (619) 738-9305
 8        Fax: (619) 645-2271
          E-mail: John.Everett@doj.ca.gov
 9
         Attorneys for Plaintiff Department of Toxic
10       Substances Control
11                         IN THE UNITED STATES DISTRICT COURT
12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
14       CALIFORNIA DEPARTMENT OF                     Case No.: 2:16-cv-09308-GW-E
         TOXIC SUBSTANCES CONTROL,
15                                                   [PROPOSED]
                                                     XXXXXXXX CONSENT DECREE
                                          Plaintiff, BETWEEN PLAINTIFF AND
16                                                   DEFENDANT PORCELAIN METALS
                      v.                             CORPORATION; EXHIBIT
17
18       PORCELAIN METALS
         CORPORATION, a dissolved
19       Kentucky corporation,
20                                      Defendant.
21
22
23       I.   INTRODUCTION
24            1. Plaintiff the California Department of Toxic Substances Control
25   (“DTSC” 1 or “PLAINTIFF”) filed a Complaint in this matter pursuant to the
26   Comprehensive Environmental Response, Compensation, and Liability Act
27
28   1
          Please refer to section V, below, for the list of defined terms.
                                                     1 [Proposed] Consent Decree Between Plaintiff
                                                                                    and Defendant
 1   (“CERCLA”), 42 U.S.C. § 9601 et seq. against Defendant Porcelain Metals
 2   Corporation (“PORCELAIN METALS”). In the Complaint, PLAINTIFF seeks to
 3   recover its response costs under CERCLA section 107(a), 42 U.S.C. § 9607(a)
 4   (“RESPONSE COSTS”), related to releases and threatened releases of hazardous
 5   substances at and emanating from the properties located at 6904 East Slauson
 6   Avenue, City of Commerce, County of Los Angeles, California, identified by
 7   Assessor’s Parcel Number (APN) 6356-017-028 (“LOT 2” or the “PROPERTY”),
 8   and 6840 East Slauson Avenue, identified by APN 6356-017-027 (“LOT 1”). LOT
 9   1, LOT 2, and the areal extent of contamination at and emanating from those lots is
10   collectively the “SITE.” Additionally, PLAINTIFF seeks declaratory relief under
11   CERCLA section 113(g)(2), 42 U.S.C. § 9613(g)(2) that PORCELAIN METALS is
12   jointly and severally liable for future response costs to be incurred by PLAINTIFF
13   to address releases and threatened releases of hazardous substances at the SITE.
14   II.   STATEMENT OF RELEVANT FACTS
15         2. PORCELAIN METALS is an administratively dissolved Kentucky
16   corporation whose powers, rights, and privileges are forfeited in California and in
17   Kentucky, except as necessary to wind up and liquidate its business and affairs.
18   PORCELAIN METALS’ powers, rights, and privileges to wind up and liquidate its
19   business and affairs in California will, upon revivor, include the right to sell the
20   PROPERTY.
21         3. PORCELAIN METALS is the current owner of the PROPERTY (LOT
22   2).
23         4. From the 1940s until 1990, the California Metal Enameling Company
24   (“CAMEO”) engaged in the manufacturing of porcelain-enameled coated products
25   on LOTS 1 and 2, and PLAINTIFF has alleged in the Complaint that those
26   operations resulted in the release of hazardous substances into the soil and
27   groundwater.
28

                                                 2 [Proposed] Consent Decree Between Plaintiff
                                                                                and Defendant
 1         5. Kenfield Corporation acquired LOTS 1 and 2 in 1952, and merged into
 2   CAMEO in 1984. CAMEO became the owner of LOTS 1 and 2 as the corporate
 3   successor by merger to Kenfield Corporation.
 4         6. CAMEO merged into PORCELAIN METALS in 1990.
 5         7. Through its merger with CAMEO, PORCELAIN METALS became the
 6   owner of LOTS 1 and 2 and the owner and operator of the porcelain-enameling
 7   facility. While record title to the PROPERTY remains in the name of Kenfield
 8   Corporation, PORCELAIN METALS is the owner of the PROPERTY as successor
 9   by merger to Kenfield Corporation and CAMEO. PORCELAIN METALS has
10   alleged that it has received significant expressions of interest from potential
11   purchasers of Lot 2.
12         8. Materials known to have been used in the manufacture of porcelain-
13   enameled metal products at LOTS 1 and 2 include, but are not limited to: chromic
14   acid, alkaline potassium solutions, sulfuric acid, sulfates, potassium dichromate,
15   lead, zinc, cadmium, and nickel.
16         9. In or around June 1992, in connection with termination of its business in
17   California, PORCELAIN METALS hired National Environmental Consultants, Inc.
18   (“NECI”) to manage cleanup and demolition activities at the SITE. Demolition of
19   all structures at the SITE was completed in December 1992.
20         10. Prior to demolition, NECI found hazardous concentrations of chromium,
21   lead, cadmium, nickel, and zinc in waste samples collected from the surfaces of
22   machinery, and in trenches and pits at the SITE, among other places. Concrete
23   sampling showed that chromium had been absorbed in the concrete at the “Pit 2”
24   area of the SITE.
25         11. In 1993, PORCELAIN METALS retained NECI to perform a phase II
26   environmental investigation to investigate contamination underneath certain areas
27   of LOTS 1 and 2, identify any chemicals of concern, and define the vertical and
28   lateral migration of any chemicals of concern underneath LOTS 1 and 2. NECI

                                                 3 [Proposed] Consent Decree Between Plaintiff
                                                                                and Defendant
 1   found that the soil in portions of the SITE was contaminated with hexavalent
 2   chromium, which had migrated vertically and laterally to an extent that was
 3   estimated by NECI.
 4         12. DTSC began oversight of the investigation and cleanup at the SITE
 5   pursuant to a voluntary cleanup agreement with PORCELAIN METALS executed
 6   in July 1995.
 7         13. Pursuant to the voluntary cleanup agreement, PORCELAIN METALS
 8   conducted investigation and/or cleanup activities at the SITE. DTSC issued a no
 9   further action letter for LOT 1 in 2001. PORCELAIN METALS sold LOT 1 that
10   same year, and the new owner subsequently redeveloped LOT 1. PORCELAIN
11   METALS ceased investigation and cleanup activities at LOT 2 shortly after the sale
12   of LOT 1. PORCELAIN METALS alleges that it was financially unable to
13   continue the work on LOT 2.
14         14. In April 2006, DTSC terminated the cleanup agreement because
15   PORCELAIN METALS had ceased investigation and cleanup activities, and DTSC
16   determined that a threat to human health and the environment existed as a result of
17   hexavalent chromium and other hazardous substances in the groundwater and soil.
18         15. In June 2006, DTSC issued Imminent and Substantial Endangerment
19   Determination and Order, and Remedial Action Order, Docket No. IS&E 05/06 –
20   015 (“IS/E Order”) naming PORCELAIN METALS as a respondent. The IS/E
21   Order required PORCELAIN METALS to implement removal actions, complete a
22   remedial investigation/feasibility study, prepare a remedial action plan or removal
23   action workplan, and comply with related legal requirements.
24         16. In 2007, DTSC determined that PORCELAIN METALS was out of
25   compliance with the IS/E Order because of the ongoing presence of hazardous
26   substances at the LOT 2 SITE, including hexavalent chromium in groundwater at
27   concentrations exceeding the drinking water maximum contaminant level (“MCL”).
28

                                               4 [Proposed] Consent Decree Between Plaintiff
                                                                              and Defendant
 1         17. DTSC determined that additional investigation and other response
 2   actions, including long term groundwater monitoring, would be required at the LOT
 3   2 SITE to address the release and threatened release of hexavalent chromium and
 4   other hazardous substances migrating through the soil and groundwater.
 5         18. In 2007, DTSC prepared a time critical removal action workplan to
 6   address the removal of soil contaminated with chromium and hexavalent chromium.
 7   In 2008, DTSC revised that removal action workplan and implemented it through a
 8   contract with URS Corporation.
 9         19. PORCELAIN METALS alleges that it also went out of business in
10   Kentucky, and its operations and facilities there were closed and liquidated. The
11   former owner of PORCELAIN METALS, John H. McBride, died in 2011. The
12   person now with corporate authority to act on behalf of PORCELAIN METALS is
13   Carolyn M. McBride, who is the widow of Mr. McBride and the Sole Officer and
14   Registered Agent of PORCELAIN METALS in Kentucky. PORCELAIN
15   METALS was administratively dissolved by the Kentucky Secretary of State in
16   2015 because it failed to file an annual report.
17         20. From 2010 through 2015, DTSC conducted extensive soil and
18   groundwater investigations at the LOT 2 SITE to further identify areas of
19   environmental concern. DTSC completed a series of removal actions to remove
20   hazardous substances that posed a threat to human health and the environment.
21         21. DTSC excavated soils contaminated with hazardous substances that
22   posed a threat to groundwater, including, but not limited to, chromium, hexavalent
23   chromium, cadmium, lead, and arsenic. These activities have lowered
24   concentrations of hazardous chemicals, removed contaminated soils, and
25   significantly reduced or mitigated impacts to groundwater.
26         22. A water production well, “Commerce 3D,” was constructed in 1946 at
27   5960 Garfield Avenue, City of Commerce (APN 6356-017-900), which is adjacent
28   to the southerly lot line of LOT 2. The well parcel was formerly owned by Park

                                                 5 [Proposed] Consent Decree Between Plaintiff
                                                                                and Defendant
 1   Water Company and was conveyed to the City of Commerce in 1978. The well
 2   was used for drinking water purposes until it was removed from service in 2001,
 3   when levels of chromium, hexavalent chromium, and volatile organic compounds
 4   (“VOCs”) were detected in well water samples. DTSC coordinated with the City of
 5   Commerce to remove the well from service to reduce the risk of human exposure
 6   and reduce the need for groundwater remediation.
 7          23. DTSC has incurred, and expects to continue to incur, costs of “response,”
 8   as that term is defined in CERCLA section 101(25), 42 U.S.C. § 9601(25), in
 9   taking actions at or related to the contamination at the SITE. The response actions
10   include, but are not limited to, the following activities:
11                  a. Sampling and analysis;
12                  b. Performing inspections and preparing reports;
13                  c. Reviewing work plans for investigation and remediation;
14                  d. Conducting SITE visits and overseeing field work;
15                  e. Meeting with the potentially responsible party(ies);
16                  f. Complying with the California Environmental Quality Act; and
17                  g. Preparing decision documents regarding SITE cleanup and
18                      monitoring and implementing additional response actions
19                      concerning the SITE.
20          24. PLAINTIFF’s response actions were required to remove the hazardous
21   substances released and threatened to be released at the SITE. DTSC’s response
22   actions were not inconsistent with the National Contingency Plan, 40 C.F.R. Part
23   300.
24          25. As of March 2018, PLAINTIFF’s unreimbursed RESPONSE COSTS
25   related to the SITE exceeded $3.5 million. PLAINTIFF will continue to incur
26   RESPONSE COSTS related to the LOT 2 SITE.
27          26. On November 23, 2016, DTSC recorded a statutory lien in the amount of
28   $2,925,211.32 on the PROPERTY in the Los Angeles County Recorder’s Office.

                                                 6 [Proposed] Consent Decree Between Plaintiff
                                                                                and Defendant
 1         27. PORCELAIN METALS has failed to pay property taxes to the Los
 2   Angeles County Tax Collector. The amount owed to the Tax Collector amounted
 3   to $137,107.71 as of August 31, 2018. The Tax Collector scheduled a closed bid
 4   auction to sell the PROPERTY for tax arrearage on May 31, 2018, but that sale was
 5   taken off calendar due to the pendency of this settlement and Consent Decree.
 6         28. PORCELAIN METALS’ corporate status in California has been forfeited
 7   by the Franchise Tax Board (“FTB”), and PORCELAIN METALS shall pay the
 8   taxes and penalties assessed by the FTB and anticipates receiving a certificate of
 9   good standing within six to eight weeks of the lodging of this Consent Decree.
10         29. PORCELAIN METALS has been administratively dissolved in
11   Kentucky.
12         30. PORCELAIN METALS has alleged that its only assets are the
13   PROPERTY and general liability insurance policies, and that it now seeks to settle
14   this action on the terms set forth herein. By signing this Consent Decree,
15   PORCELAIN METALS affirms under penalty of perjury that the financial
16   information provided to DTSC is true and correct. In making this determination of
17   PORCELAIN METALS’ finances and in entering into this settlement, DTSC has
18   relied on the financial information provided by PORCELAIN METALS.
19         31. PLAINTIFF and PORCELAIN METALS (“the PARTIES”) agree, and
20   this Court, by entering this Consent Decree, finds, that: this Consent Decree has
21   been negotiated by the PARTIES in good faith; settlement of this matter will avoid
22   expensive, prolonged, and complicated litigation between the PARTIES; and this
23   Consent Decree is fair, reasonable, in the public interest, and consistent with the
24   purpose of CERCLA.
25         THEREFORE, the Court, with the consent of the PARTIES to this
26   Consent Decree, hereby ORDERS, ADJUDGES, AND DECREES, as follows:
27   ///
28   ///

                                                7 [Proposed] Consent Decree Between Plaintiff
                                                                               and Defendant
 1   III.   JURISDICTION
 2          32. The Court has subject matter jurisdiction over the matters alleged in this
 3   action pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1367(a), and CERCLA section
 4   113(b), 42 U.S.C. § 9613(b), and personal jurisdiction over each of the PARTIES.
 5   Venue is appropriate in this district pursuant to 28 U.S.C. § 1391(b) and CERCLA
 6   section 113(b), 42 U.S.C. § 9613(b). Solely for the purposes of this Consent
 7   Decree and the underlying Complaint, PORCELAIN METALS waives all
 8   objections and defenses that PORCELAIN METALS may have to the jurisdiction
 9   of the Court or to venue in this district.
10          33. PORCELAIN METALS consents to, and shall not challenge, the terms of
11   this Consent Decree and this Court’s jurisdiction to enter and enforce this Consent
12   Decree.
13          34. The Court shall retain jurisdiction over this matter for the purpose of
14   interpreting and enforcing the terms of this Consent Decree, if necessary.
15   IV.    SETTLEMENT OF DISPUTED CLAIMS
16          35. This Consent Decree resolves PLAINTIFF’s claims against
17   PORCELAIN METALS in the above-captioned action. PLAINTIFF agrees to
18   settlement of PORCELAIN METALS’ liability in this action in exchange for
19   consideration from PORCELAIN METALS, including payment by PORCELAIN
20   METALS to reimburse a portion of PLAINTIFF’s RESPONSE COSTS incurred
21   and to be incurred at, or in connection with, releases and threatened releases of
22   hazardous substances at the SITE. THE PARTIES’ mutual releases of liability and
23   the consideration for those releases are set forth herein in detail below.
24          36. Except as set forth in Paragraphs 19 and 26-30 above, nothing in this
25   Consent Decree shall be construed as an admission by PORCELAIN METALS of
26   any issue of fact. Nothing in this Consent Decree shall be construed as an
27   admission by PORCELAIN METALS of any issue of law or any violation of law.
28

                                                  8 [Proposed] Consent Decree Between Plaintiff
                                                                                  and Defendant
 1         37. Upon approval and entry of this Consent Decree by the Court, this
 2   Consent Decree shall constitute a final judgment between the PARTIES under Fed.
 3   R. Civ. P. 54 and 58.
 4   V.    DEFINITIONS
 5         38. Unless otherwise expressly provided herein, terms used in this Consent
 6   Decree that are defined in CERCLA, or in regulations promulgated under
 7   CERCLA, shall have the meaning assigned to them therein. Whenever terms listed
 8   below are used in this Consent Decree, the definitions below shall apply.
 9         39. “DAY” shall mean a calendar day. In computing any period of time
10   under this Consent Decree, where the last day would fall on a Saturday, Sunday, or
11   federal or State holiday, the period shall run until the close of business of the next
12   day that is not a Saturday, Sunday, or federal or State holiday.
13         40. “DTSC” shall mean the California Department of Toxic Substances
14   Control, and its predecessors and successors. DTSC is a public agency of the State
15   of California organized and existing under and pursuant to California Health and
16   Safety Code § 58000 et seq. Under California law, DTSC is the state agency
17   responsible for determining whether there has been a release and/or threatened
18   release of hazardous substances into the environment, and for determining the
19   actions to be taken in response thereto.
20         41. “EFFECTIVE DATE” shall mean the date the Court enters an Order
21   approving this Consent Decree.
22         42. “FAIR MARKET VALUE” shall mean the highest price on the date of
23   valuation that would be agreed to by a seller, being willing to sell but under no
24   particular or urgent necessity for so doing, nor obliged to sell, and a buyer, being
25   ready, willing, and able to buy but under no particular necessity for so doing, each
26   dealing with the other with full knowledge of all the uses and purposes for which
27   the property is reasonably adaptable and available.
28

                                                 9 [Proposed] Consent Decree Between Plaintiff
                                                                                and Defendant
 1         43. “FEDERAL INSURANCE COMPANY” shall mean Federal Insurance
 2   Company (in its capacity as the insurer of PORCELAIN METALS at the SITE) and
 3   its parents, managers, managing agents, representatives, affiliates, successors,
 4   predecessors, heirs, legatees, and assigns.
 5         44. “LOT 2 SITE” shall mean the property located at 6904 East Slauson
 6   Avenue, City of Commerce, County of Los Angeles, California, identified by
 7   Assessor’s Parcel Number (APN) 6356-017-028 (“LOT 2” or the “PROPERTY”),
 8   and the areal extent of contamination at and emanating from that lot, including
 9   contamination in the soil or groundwater.
10         45. “NET SALE PROCEEDS” shall mean the gross sale price of the
11   PROPERTY, less commercially reasonable brokerage commissions, closing costs,
12   and marketing expenses.
13         46. “PARTIES” shall mean PLAINTIFF and PORCELAIN METALS, and
14   the term “PARTY” shall refer to either PLAINTIFF or PORCELAIN METALS.
15         47. “PLAINTIFF” shall mean DTSC.
16         48. “PROPERTY” shall mean the real property owned by PORCELAIN
17   METALS, located as 6904 East Slauson Avenue, City of Commerce, County of
18   Los Angeles, California, identified by Assessor’s Parcel Number (APN) 6356-017-
19   028, and referred to as LOT 2.
20         49. “RESPONSE COSTS” shall mean all costs of “removal,” “remedial
21   action,” or “response” as those terms are defined by CERCLA § 101, 42 U.S.C. §
22   9601, related to the disposal, release, and/or threatened release of hazardous
23   substances related to the SITE, including into soil and groundwater.
24         50. “SITE” shall mean the properties located at 6904 East Slauson Avenue,
25   City of Commerce, County of Los Angeles, California, identified by Assessor’s
26   Parcel Number (APN) 6356-017-028 (“LOT 2” or the “PROPERTY”); and 6840
27   East Slauson Avenue, identified by APN 63560-017-027 (“LOT 1”) and the areal
28

                                                 10 [Proposed] Consent Decree Between Plaintiff
                                                                                 and Defendant
 1   extent of contamination at and emanating from those lots, including contamination
 2   in the soil or groundwater.
 3   VI.   PORCELAIN METALS’ SETTLEMENT OBLIGATIONS
 4         51. PORCELAIN METALS shall pay to DTSC within sixty (60) DAYS of
 5   the EFFECTIVE DATE an amount equal to $1,865,258.61, the source of which
 6   will be insurance proceeds from a settlement to be entered into between
 7   PORCELAIN METALS and its insurer, Federal Insurance Company, prior to the
 8   EFFECTIVE DATE.
 9         52. $50,000 of the payment described in Paragraph 51 above shall be
10   retained by PORCELAIN METALS for the sole purposes of paying current and
11   future real property taxes assessed by the Los Angeles County Tax Collector to
12   PORCELAIN METALS for the period from July 1, 2018 to June 30, 2019 and
13   continuing up to the date of the closing of the sale of the PROPERTY. After the
14   sale of the PROPERTY, any remaining balance from the retained $50,000 shall be
15   paid to DTSC.
16         53. PORCELAIN METALS shall pay to the Los Angeles County Tax
17   Collector prior to or within thirty (30) DAYS of the EFFECTIVE DATE the
18   amount needed to satisfy due and unpaid real property taxes on the PROPERTY
19   through June 30, 2018 (the “Catch-Up Property Tax Payment”). The Catch-Up
20   Property Tax Payment is presently estimated to be an amount equal to $137,107.71
21   plus a $1,183.16 penalty for each month that past due real property taxes remain
22   unpaid after August 31, 2018.
23         54. PORCELAIN METALS shall pay DTSC the NET SALE PROCEEDS
24   for the sale of the PROPERTY, as set forth in Paragraph 56 below.
25         55. Revival of PORCELAIN METALS:
26                 a. PORCELAIN METALS shall, prior to or within ninety (90)
27                     DAYS of the EFFECTIVE DATE:
28

                                              11 [Proposed] Consent Decree Between Plaintiff
                                                                              and Defendant
 1            i.   Pay, or cause to be paid to the FTB, all delinquent balances,
 2                 including penalties, fees, and interest;
 3           ii.   Take such additional steps as may be required by the FTB to
 4                 revive itself, including, but not limited to: (1) filing all
 5                 delinquent tax returns; (2) submitting a revivor request form;
 6                 and
 7          iii.   Taking any other steps necessary to return to, or maintain,
 8                 “good standing” with the California Secretary of State and the
 9                 FTB sufficient to allow PORCELAIN METALS to sell real
10                 property in California.
11   56. Sale of the PROPERTY:
12          a. Until the PROPERTY is sold for FAIR MARKET VALUE,
13             PORCELAIN METALS shall use commercially reasonable
14             efforts to sell the PROPERTY for FAIR MARKET VALUE and
15             shall incur only commercially reasonable costs of sale for the sale
16             of the PROPERTY.
17          b. Prior to entering into or modifying (i) any listing agreement for
18             the PROPERTY, or (ii) any purchase and sale agreement for the
19             PROPERTY (regardless of whether procured by a broker under a
20             listing agreement), PORCELAIN METALS shall provide DTSC a
21             copy of the proposed agreement. Within fifteen (15) DAYS of
22             receipt of the agreement, DTSC may approve the agreement or
23             object to it on the grounds that: (1) any costs or commissions to
24             be deducted from the gross sale price pursuant to the agreement or
25             other terms and conditions are not commercially reasonable; or
26             (2) that the agreement does not provide for FAIR MARKET
27             VALUE. DTSC must state with specificity the basis of any
28             objection. PORCELAIN METALS may proceed to enter into the

                                         12 [Proposed] Consent Decree Between Plaintiff
                                                                          and Defendant
 1      agreement if no objection is timely received. If such an objection
 2      is made, the PARTIES will promptly confer to determine if the
 3      objection can be satisfactorily resolved. If resolved,
 4      PORCELAIN METALS may proceed to enter into the agreement
 5      consistent with the resolution. PORCELAIN METALS may not
 6      enter into the agreement until DTSC has withdrawn its objection,
 7      the objection has been resolved between the PARTIES, or the
 8      dispute has been resolved by this Court upon a noticed motion by
 9      either PARTY.
10   c. For purposes of this Consent Decree, PORCELAIN METALS
11      shall be deemed to have made commercially reasonable efforts to
12      sell the PROPERTY if it does both of the following: 1) lists the
13      PROPERTY for sale with a licensed commercial real estate
14      broker at FAIR MARKET VALUE within twenty-one (21)
15      DAYS of the later of (i) the EFFECTIVE DATE, or (ii) the date
16      that PORCELAIN METALS may enter into a listing agreement
17      pursuant to subparagraph (b) of this Paragraph; and 2) enters into
18      a purchase and sale agreement promptly following approval of
19      such an agreement by DTSC, or following resolution of a dispute
20      regarding such an agreement by this Court under subparagraph (b)
21      of this Paragraph.
22   d. PORCELAIN METALS shall be obligated to submit to DTSC for
23      approval any unconditional bona fide offer to purchase the
24      PROPERTY in as-is condition, and without representations or
25      warranties, for FAIR MARKET VALUE.
26   e. In view of the environmentally impaired condition of the
27      PROPERTY, PLAINTIFF will timely respond to inquiries from
28      any interested purchasers regarding the possibility of a

                                13 [Proposed] Consent Decree Between Plaintiff
                                                                 and Defendant
 1      prospective purchaser agreement or other limitation on liability.
 2      PLAINTIFF and PORCELAIN METALS agree and acknowledge
 3      that the FAIR MARKET VALUE of the PROPERTY may be
 4      affected by, among other things, the environmental condition of
 5      the PROPERTY and the potential environmental liability of an
 6      interested purchaser.
 7   f. Any purchase agreement and escrow instructions for the sale of
 8      the PROPERTY shall require the escrow agent to pay DTSC all
 9      of the NET SALE PROCEEDS.
10   g. Any purchase agreement shall require the purchaser, after closing
11      of the purchase, to execute and to record, within thirty (30) DAYS
12      of request by DTSC, a Land Use Covenant approved by DTSC, if
13      the remedy selected for the PROPERTY in an approved final
14      Remedial Action Plan or Removal Action Plan approved by
15      DTSC requires the recording of a Land Use Covenant.
16   h. Any purchase and sale agreement shall require the purchaser to
17      allow DTSC access to the PROPERTY to perform response
18      actions.
19   i. Within ten (10) DAYS of opening escrow to sell the PROPERTY,
20      PORCELAIN METALS shall notify DTSC in writing and shall
21      provide DTSC with a copy of the agreement to sell the
22      PROPERTY and escrow agreement. As early as possible after
23      opening escrow, PORCELAIN METALS shall request a
24      preliminary Seller’s Estimated Settlement Statement from the
25      escrow agent and provide that statement to DTSC.
26   j. DTSC presently has a statutory lien on the PROPERTY, recorded
27      as instrument number 20161476375 in the Los Angeles County
28      Recorder’s Office, a copy of which is attached to this Consent

                                14 [Proposed] Consent Decree Between Plaintiff
                                                                and Defendant
 1      Decree as Exhibit A. PORCELAIN METALS agrees not to
 2      contest the lien on the PROPERTY. Unless DTSC has objected
 3      to the sale in accordance with subparagraph (b) of this Paragraph
 4      and the objection remains unresolved between the PARTIES or
 5      by the Court, on or before the DAY appointed for the close of
 6      escrow, DTSC will execute and provide to the escrow agent a
 7      release of the lien (in form and substance acceptable for issuance
 8      of title insurance without exclusion for the lien), which the escrow
 9      agent shall record with the County Recorder at closing.
10   k. Within three (3) DAYS of escrow closing, the escrow agent shall
11      pay DTSC the funds specified in subparagraph (f) of this
12      Paragraph.
13   l. Within ten (10) DAYS of the close of escrow, PORCELAIN
14      METALS or the escrow agent shall provide a copy of the Seller’s
15      Final Settlement Statement showing the gross sale price, and each
16      item deducted from same in calculating the NET SALE
17      PROCEEDS remitted to DTSC.
18   m. PORCELAIN METALS may, upon thirty (30) DAYS notice to
19      DTSC, and if DTSC does not object within that 30 DAY period,
20      execute and record a termination of the existing recorded
21      Remediation Easement Agreement in favor of PORCELAIN
22      METALS with respect to LOT 1.
23   n. Prior to the close of escrow, PORCELAIN METALS or the
24      escrow agent shall provide to DTSC a copy of the Seller’s
25      Estimated Settlement Statement together with all supporting
26      documentation for the sale and the calculation of the NET SALE
27      PROCEEDS. Both PORCELAIN METALS’ and DTSC’s
28

                                15 [Proposed] Consent Decree Between Plaintiff
                                                                and Defendant
 1                      approval of the Seller’s Estimated Settlement Statement shall be
 2                      required prior to closing.
 3                 o. PORCELAIN METALS will, within thirty (30) DAYS, record a
 4                      Land Use Covenant provided by DTSC, if: 1) the remedy for the
 5                      LOT 2 SITE selected in an approved final Remedial Action Plan
 6                      or Removal Action Plan approved by DTSC requires the
 7                      recording of a Land Use Covenant; and 2) PORCELAIN
 8                      METALS still owns the PROPERTY.
 9         57. PORCELAIN METALS’ payment obligations under this Consent Decree
10   shall be deemed to have been satisfied in full upon: (1) Delivery to DTSC of the
11   payments due under Paragraphs 51, 52 (if any), 54, and 56.f; (2) Delivery to the Los
12   Angeles County Tax Collector of payments due under Paragraphs 52 (if any is
13   required) and 53; and (3) Delivery to the FTB of the payments due under Paragraph
14   55. The payments specified in Paragraphs 51, 52, 54, and 56.f shall be made by
15   certified or cashier’s check made payable to California Department of Toxic
16   Substances Control, and shall bear on its face both the docket number of this
17   proceeding and the phrase “Site Code 300546-SM.”
18                 a.    The payments shall be sent to:
19                       Accounting Office, MS-21A
                         Department of Toxic Substances Control
20                       P.O. Box 806
                         Sacramento, CA 95812-0806
21
                   b.    A copy of the check shall be mailed to:
22
                         Robin McGinnis
23                       Senior Staff Counsel
                         Department of Toxic Substances Control
24                       Office of Legal Counsel, MS-23A
                         1001 I Street
25                       Sacramento, CA 95814
26                       Or e-mailed to robin.mcginnis@dtsc.ca.gov in .pdf format.
27                       And to:
28

                                                16 [Proposed] Consent Decree Between Plaintiff
                                                                                and Defendant
                        John W. Everett
 1                      Deputy Attorney General
                        Department of Toxic Substances Control
 2                      600 W. Broadway, Suite 1800
                        San Diego, CA 92101
 3
                        Or e-mailed to john.everett@doj.ca.gov in .pdf format.
 4
 5         58. This Consent Decree is conditioned upon full performanceof
 6   PORCELAIN METALS’ obligations in this Consent Decree. If the requirements
 7   of this Consent Decree are not met, then this Consent Decree shall be voidable at
 8   the discretion of DTSC, and DTSC may proceed to litigate the Complaint against
 9   PORCELAIN METALS. If DTSC voids this Consent Decree, then the entire
10   Consent Decree shall be void.
11   VII. ACCESS TO INFORMATION AND THE PROPERTY
12         59. Within thirty (30) DAYS of the EFFECTIVE DATE, PORCELAIN
13   METALS shall provide to DTSC copies of any and all unprivileged records,
14   documents, and information within its possession or control, or that of its agents,
15   relating to: (a) the ownership, operation, or control of LOT 1 and LOT 2; (b) the
16   purchase, storage, use, handling, generation, treatment, transportation, or disposal
17   of hazardous substances in connection with the SITE; (c) disposals, releases, and/or
18   threatened releases of hazardous substances at the SITE, including the soil and
19   groundwater; and (d) removal, remedial, or response actions conducted by any
20   person at the SITE. If PORCELAIN METALS believes it already produced all
21   such documents, it may comply with this Paragraph by sending DTSC a signed
22   letter representing and warranting that it has already produced the information
23   required by this Paragraph. Sending such a letter shall not absolve PORCELAIN
24   METALS of its obligations under this Paragraph.
25         60. If after the EFFECTIVE DATE, PORCELAIN METALS obtains or
26   discovers any records, documents, or information described in Paragraph 59 not
27   previously provided to DTSC, PORCELAIN METALS agrees to provide DTSC
28   copies of the additional records, documents, or information within ten (10) DAYS

                                               17 [Proposed] Consent Decree Between Plaintiff
                                                                               and Defendant
 1   of the date PORCELAIN METALS discovers or obtains the records, documents, or
 2   information.
 3         61. For as long as PORCELAIN METALS owns the PROPERTY,
 4   PORCELAIN METALS shall allow DTSC access to the PROPERTY to perform
 5   response actions.
 6   VIII. COVENANT NOT TO SUE BY PLAINTIFF
 7         62. Except as expressly provided in Section IX (PLAINTIFF’s Reservation
 8   of Rights) of this Consent Decree, PLAINTIFF covenants not to sue PORCELAIN
 9   METALS and its representatives, affiliates, successors, heirs, legatees, and assigns
10   and FEDERAL INSURANCE COMPANY (individually a “Released Party” and
11   collectively the “Released Parties”) for civil liability for reimbursement of all or
12   any portion of past or future RESPONSE COSTS, declaratory relief, injunctive
13   relief, or any other judicial or administrative action or relief pursuant to sections
14   107 of CERCLA, 42 U.S.C. sections 9607, the Resource Conservation and
15   Recovery Act of 1976, 42 U.S.C. section 6901 et seq., the Carpenter-Presley-
16   Tanner Hazardous Substances Account Act, California Health and Safety Code
17   section 25300 et seq., the California Hazardous Waste Control Law, California
18   Health and Safety Code section 25100 et seq, or nuisance or trespass, with regard to
19   releases or threatened releases of hazardous substances related to the SITE, whether
20   known or unknown. This Covenant Not to Sue is conditioned upon the complete
21   and satisfactory performance by PORCELAIN METALS of all its obligations
22   under this Consent Decree. This Covenant Not to Sue may be revoked and deemed
23   not effective if PORCELAIN METALS fails to fully perform on its obligations
24   stated in this Consent Decree.
25         63. For any person, entity, or Released Party not bound by the signatories to
26   this Consent Decree, PLAINTIFF’s covenant not to sue is not valid to those persons
27   or entities absent their express written acknowledgement that they waive their right
28   to sue PLAINTIFF in accordance with the terms of Paragraph 67.

                                                 18 [Proposed] Consent Decree Between Plaintiff
                                                                                 and Defendant
 1   IX.   PLAINTIFF’S RESERVATION OF RIGHTS
 2         64. Reservation of Claims. PLAINTIFF reserves, and this Consent Decree is
 3   without prejudice to, all rights against PORCELAIN METALS and its
 4   representatives, affiliates, successors, heirs, legatees, and assigns, or any rights
 5   PLAINTIFF may have against FEDERAL INSURANCE COMPANY with respect
 6   to the following matters:
 7                  a. failure of PORCELAIN METALS to meet the requirements of
 8                     this Consent Decree;
 9                  b. damage to natural resources, as defined in CERCLA section
10                     101(6), 42 U.S.C. § 9601(6), including all costs incurred by any
11                     natural resources trustees;
12                  c. liability resulting from introduction of any hazardous substance,
13                     pollutant, or contaminant to the SITE by PORCELAIN METALS
14                     after the EFFECTIVE DATE;
15                  d. liability resulting from overt acts of PORCELAIN METALS after
16                     the EFFECTIVE DATE that cause the exacerbation of the
17                     hazardous substance conditions existing at or from the SITE;
18                  e. claims based on liability arising from the past, present, or future
19                     releases or disposal of hazardous substances at sites or locations
20                     other than the SITE and;
21                  f. Claims based on criminal liability.
22         65. Government Authority. Except as expressly provided in this Consent
23   Decree, nothing in this Consent Decree is intended, nor shall it be construed to,
24   preclude DTSC from exercising its authority under any law, statute, or regulation.
25   Furthermore, nothing in this Consent Decree is intended, nor shall it be construed
26   to, preclude any other state agency, department, board, or entity, or any federal
27   entity from exercising its authority under any law, statute, or regulation.
28

                                                 19 [Proposed] Consent Decree Between Plaintiff
                                                                                 and Defendant
 1        66.   Claims Against Other Persons. DTSC reserves, and this Consent is
 2   without prejudice to, all rights, claims, and causes of action DTSC may have
 3   against any person or entity other than the Released Parties. Other than as set forth
 4   in this Consent Decree, nothing in this Consent Decree is intended to be nor shall it
 5   be construed as a release, covenant not to sue, or compromise of any claim or cause
 6   of action which DTSC may have against any person other than the Released Parties.
 7   X.    COVENANT NOT TO SUE BY PORCELAIN METALS
 8         67. PORCELAIN METALS covenants not to sue, and agrees not to assert
 9   any claims or causes of action against PLAINTIFF or any DTSC contractors or
10   employees that arise from any action or inaction by them related to the SITE,
11   including, but not limited to, any claims or causes of action for injuries, losses,
12   costs, damages, declaratory relief, or injunctive relief that:
13                  a. arise out of the transaction or occurrence that is the subject matter
14                     of PLAINTIFF’s Complaint;
15                  b. relate to hazardous substances, wastes, or other materials released,
16                     disposed of, generated, or transported to or from the Site; or
17                  c. are caused or incurred as a result of the performance of the
18                     requirements of this Consent Decree or DTSC’s response actions
19                     at the SITE.
20         68. In any legal proceedings that PLAINTIFF may initiate against
21   PORCELAIN METALS for non-compliance with this Consent Decree, in such
22   proceedings, PORCELAIN METALS may raise any and all defenses that
23   PORCELAIN METALS deems to be relevant to the issue of whether or not it has
24   complied with the terms of the Consent Decree.
25
26
27
28

                                                 20 [Proposed] Consent Decree Between Plaintiff
                                                                                 and Defendant
 1   XI.    EFFECT OF SETTLEMENT AND CONTRIBUTION PROTECTION
 2         69.   With regard to claims for contribution against PORCELAIN METALS
 3   for “Matters Addressed” in this Consent Decree, the PARTIES agree, and the Court
 4   finds as follows:
 5                   a. This Consent Decree constitutes a judicially approved settlement
 6                       within the meaning of CERCLA section 113(f)(2), 42 U.S.C. §
 7                       9613(f)(2).
 8                   b. This Consent Decree requires that PORCELAIN METALS pay
 9                       certain costs with respect to its liability at the SITE.
10                   c. PORCELAIN METALS is entitled to the contribution protection
11                       provided by CERCLA section 113(f)(2), 42 U.S.C. § 9613(f)(2),
12                       and by state statutory and common law for the “Matters
13                       Addressed” in this Consent Decree, except for actions and claims
14                       identified in Section VIII (PLAINTIFF’s Reservation of Rights).
15          70. “Matters Addressed.” The “Matters Addressed” in this Consent Decree
16   include all response actions taken or to be taken and all RESPONSE COSTS
17   incurred or to be incurred, at or in connection with the SITE by PLAINTIFF or any
18   other person.
19          71. The protection provided for in this Section XI is conditioned upon full
20   compliance by PORCELAIN METALS with its obligations in this Consent Decree.
21          72. Nothing in this Consent Decree limits or impairs the right of PLAINTIFF
22   to pursue any other person for unrecovered RESPONSE COSTS incurred by
23   PLAINTIFF.
24   XII. NOTIFICATION
25          73. Notification to or communication between the PARTIES as required or
26   provided for in this Consent Decree shall be addressed as follows:
27
28

                                                  21 [Proposed] Consent Decree Between Plaintiff
                                                                                    and Defendant
 1         For PLAINTIFF:
 2                Robin McGinnis
                  Senior Staff Counsel
 3                Department of Toxic Substances Control
                  Office of Legal Counsel, MS-23A
 4                1001 I Street
                  Sacramento, CA 95814
 5
                  John W. Everett
 6                Deputy Attorney General
                  California Dept. of Justice
 7                600 West Broadway, Suite 1800
                  San Diego, CA 92101
 8
 9         For PORCELAIN METALS:
10                Carolyn M. McBride
11                Porcelain Metals Corporation
                  20 River Hill Road
12                Louisville, KY 40207

13                With copy to:

14                Thomas F. Vandenburg
                  Wood, Smith, Henning & Berman     LLP
15                10960 Wilshire Boulevard, 18th Floor
                  Los Angeles, CA 90024
16
17   XIII. GENERAL PROVISIONS
18         74. Parties Bound. This Consent Decree shall apply to, be binding upon, and
19   inure to the benefit of the PARTIES and their respective representatives,
20   successors, heirs, legatees, and assigns.
21         75. No Rights in Other Parties. Except as provided in Paragraph 74, nothing
22   in this Consent Decree shall be construed to create any rights in, or grant any cause
23   of action to, any person not a party to this Consent Decree.
24         76. No Waiver of Enforcement. The failure of DTSC to enforce any
25   provision of this Consent Decree shall in no way be deemed a waiver of such
26   provision or in any way affect the validity of this Consent Decree. The failure of
27   DTSC to enforce any such provision shall not preclude it from later enforcing the
28   same or any other provision of this Consent Decree.

                                                 22 [Proposed] Consent Decree Between Plaintiff
                                                                                 and Defendant
 1         77. Attorneys’ Fees and Costs. Except as expressly provided in this Consent
 2   Decree, the PARTIES will bear their own attorneys’ fees and costs and will not
 3   seek to recover attorneys’ fees and/or litigation costs against each other.
 4         78. Final Agreement. This Consent Decree constitutes the final, complete,
 5   and exclusive agreement and understanding between the PARTIES with respect to
 6   the settlement embodied in this Consent Decree.
 7         79. Modifications. This Consent Decree may be modified only upon written
 8   approval of the PARTIES and with the consent of the Court.
 9         80. Counterparts. This Consent Decree may be executed in two or more
10   counterparts, each of which shall be deemed an original, but all of which together
11   shall constitute one and the same instrument.
12         81. Agent. PORCELAIN METALS has appointed and authorized the agents
13   identified in Paragraph 73 to receive notices with respect to all matters arising
14   under or relating to this Consent Decree.
15   XIV. ENTRY OF THE CONSENT DECREE
16         82. This Consent Decree shall be lodged with the Court for a period of not
17   less than thirty (30) DAYS for public notice and comment. DTSC shall file with
18   the Court any written comments received and DTSC’s responses thereto. DTSC
19   reserves the right to withdraw or withhold its consent to entry of the Consent
20   Decree if comments regarding the Consent Decree disclose facts or considerations
21   that indicate that this Consent Decree is inappropriate, improper, or inadequate.
22   DTSC may modify or withdraw its consent to this Consent Decree if comments
23   received during the public comment period disclose facts or considerations that
24   indicate that this Consent Decree is inappropriate, improper, or inadequate.
25   PORCELAIN METALS consents to the entry of this Consent Decree without
26   further notice.
27         83. If, for any reason, the Court declines to approve this Consent Decree in
28   the form presented, this agreement is voidable at the sole discretion of any PARTY

                                                 23 [Proposed] Consent Decree Between Plaintiff
                                                                                 and Defendant
 1   and the terms of the Consent Decree may not be used as evidence in any litigation
 2   between the PARTIES.
 3         84. Each signatory to this Consent Decree certifies that he or she is fully
 4   authorized by the PARTY he or she represents to enter into the terms and
 5   conditions of this Consent Decree, to execute it on behalf of the PARTY
 6   represented, and to legally bind that PARTY to all the terms and conditions of this
 7   Consent Decree.
 8   XV. APPROVAL OF PARTIES
 9        DTSC and PORCELAIN METALS consent to this Consent Decree by and
10   through their duly authorized representatives as follows:
11   FOR THE CALIFORNIA DEPARTMENT OF TOXIC SUBSTANCES
12   CONTROL:
13   DATE:                                  By:
14                                                SIGNATURE

15
16                                                NAME (printed or typed)
17
18
                                                  TITLE (printed or typed)
19
20   FOR PORCELAIN METALS CORPORATION:
21
22   DATE:                                  By:
                                                  SIGNATURE
23
24
25                                                NAME (printed or typed)
26
27                                                TITLE (printed or typed)
28

                                               24 [Proposed] Consent Decree Between Plaintiff
                                                                               and Defendant
 1   APPROVED AS TO FORM AND CONTENT:
 2
 3   Dated:                       _________________
                                  John Everett
 4                                Deputy Attorney General
 5                                Attorney for Plaintiff

 6
 7   Dated:                       _________________
 8                                Thomas Vandenburg
                                  Attorney for Defendant
 9
10   IT IS SO ORDERED, ADJUDGED, AND DECREED.
11
12   Dated: February 5, 2019
                                Honorablee George HH. Wu
13                              United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                 25 [Proposed] Consent Decree Between Plaintiff
                                                                 and Defendant
EXHIBIT A
